Name: Commission Regulation (EEC) No 3675/83 of 23 December 1983 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1984, 1985 and 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 83 Official Journal of the European Communities No L 366/41 COMMISSION REGULATION (EEC) No 3675/83 of 23 December 1983 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1984 , 1985 and 1986 Whereas to ensure proper operation of the Agreement it is necessary to establish a strict and systematic monitoring procedure using as basic information the entries on the Thai export certificates and the practice of the Thai authorities in issuing them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand, shall benefit from the arrangements provided for in the Cooperation Agreement if imported under cover of import licences : (a) which are issued following submission of a certifi ­ cate for export to the European Economic Community issued by the Department of Foreign Trade  Ministry of Commerce, Government of Thailand, hereinafter referred to as an 'export certi ­ ficate', which meets the requirements laid down under Title I ; (b) which meet the requirements laid down under Title II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), and in particular . Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), and in particular Article 2 thereof, Whereas Thailand and the European Economic Community have concluded a Cooperation Agreement on the production and marketing of and trade in manioc (4), covering the period to 1986 ; whereas under this Agreement the quantities to be imported into the Community benefiting from a levy limited to 6 % are restricted to those referred to in Article 1 thereof ; Whereas it is laid down in the Cooperation Agreement that the Community import licence shall be issued on submission of an export certificate issued by the Thai authorities, a specimen of which has been communi ­ cated to the Commission ; Whereas rules should be laid down for 1984, 1985 and 1986 for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thai ­ land ; Whereas the importation of products falling within subheading 07.06 A of the Common Customs Tariff is subject to the submission of an import licence ; whereas the relevant common detailed rules were laid down by Commission Regulation (EEC) No 3183/80 (5), as last amended by Regulation (EEC) No 49/82 (6) ; TITLE I Export certificates Article 2 1 . There shall be one original and at least one copy of the export certificate, to be made out on a form of which a specimen is given in the Annex. The size of the form shall be approximately 210 x 297 millimetres . The original shall be made out on white paper having a printed yellow guilloche pattern background so as to reveal any falsification by mecha ­ nical or chemical means . 2 . The forms shall be printed and completed in English . 3 . The original and the copies shall be completed in typescript or in handwriting. In the latter case, they must be completed in ink and in block capitals . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 72, 18 . 3 . 1983 , p. 3 . (4) OJ No L 279 , 28 . 7 . 1982, p . 53 . (5) OJ No L 338 , 13 . 12 . 1980 , p . 1 . (") OJ No L 7 , 12 . 1 . 1982, p . 7 . No L 366/42 Official Journal of the European Communities 28 . 12. 83 importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf. samarbejdsaftale)', BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zollwerts (Anwendung des Koopera ­ tionsabkommens)", Eiotpopa TiepiopiaixÃ ©vT) 6 % Kax' a £ia (ccpapiioyf) tr|g ai)|i(p(ovia&lt;; auvepyaaiai;)', 'PrÃ ©lÃ ¨vement limite Ã 6 % ad valorem (application de l'accord de coopÃ ©ration)', 'Prelievo limitato al 6 % ad valorem (appli ­ cazione dell'accordo di cooperazione)', 'Heffing beperkt tot 6 % ad valorem (toepassing van de Samenwerkingsovereen ­ komst)' ;  Name of the cargo vessel (state the name of the vessel given on the Thai export certifi ­ cate), Skibets navn (skibsnavn, der er anfÃ ¸rt i det thailandske eksportcertifikat), Name des Schiffes (Angabe des in der thai ­ lÃ ¤ndischen Bescheinigung fÃ ¼r die Ausfuhr eingetragenen Schiffsnamens), Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã ½Ã ± Ã ±Ã ½Ã ±Ã Ã µÃ Ã ¸Ã µÃ ¯ Ã Ã ¿ Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã ), Nom du bateau (indiquer le nom du bateau figurant sur le certificat d'exportation thai ­ landais), 4 . Each export certificate shall bear a pre-printed serial number ; in the upper section it shall also bear a certificate number. The copies shall bear the same numbers as the original . Article 3 1 . Export certificates issued in 1984, 1985 and 1986 shall be valid for 120 days from the date of issue . A certificate shall not be valid unless all sections are completed and it has been authenticated in the manner specified thereon . The shipped weight must be entered in both letters and figures . 2 . An export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . TITLE II Import licences Article 4 An application for an import licence for products falling within subheading 07.06 A of the Common Customs Tariff shall be submitted to the competent authorities in the Member States accompanied by the original of the export certificate . The original of the said export certificate shall be retained by the body which issues the import licence . However, where the application for an import licence relates to only a part of the quantity indicated on the export certificate, the issuing body shall indicate on the original the quantity for which the original was used and , after affixing its stamp, shall return the original to the party concerned . Only the quantity indicated under 'shipped weight' on the export certificate shall be taken into consideration for the issue of the import licence . Article 5 By way of derogation from Article 12 ( 1 ) of Regulation (EEC) No 2042/75 ('), the deposit relating to the import licence provided for under this Regulation shall be 3 ECU per tonne . Article 6 1 . Applications for an import licence and the licence itself shall be marked in section 14 'Thailand'. The licence shall make importation from that country compulsory. 2 . (a) Section 20 (a) of the licence shall bear the following indications in one of the language versions given below :  'Levy limited to 6 % ad valorem (applica ­ tion of the Cooperation Agreement)', Nome della nave (indicare il nome della nave che figura sul titolo di esportazione tailandese), Naam van het schip (zoals aangegeven in het Thaise uitvoercertificaat) ;  Serial number and date of issue of the Thai export certificate, Det thailandske eksportcertifikats nummer og dato , Nummer und Datum der thailÃ ¤ndischen Bescheinigung fÃ ¼r die Ausfuhr, Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬ ­ Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã , NumÃ ©ro et date du certificat d exportation thaÃ ¯landais, Numero e data del titolo di esportazione tailandese , Nummer en datum van het Thaise uitvoer ­ certificaat . (b) The licence may not be accepted in support of the declaration of entry into free circulation unless it is clear, in particular from a copy of the bill of lading presented by the party concerned , that :  the products for which entry into free circulation is requested were transported to the Community in the vessel mentioned on the import licence,(') OJ No L 213 , 11 . 8 . 1975 , p. 5 . 28 . 12. 83 Official Journal of the European Communities No L 366/43  the date on which the products were loaded onto the vessel in Thailand precedes the date of the Thai export certifi ­ cate . 3 . By way of derogation from Article 8 (4) of Regu ­ lation (EEC) No 3183/80 , the quantity placed in free circulation may not exceed that indicated in sections 10 and 11 of the import licence ; the figure 0 shall accordingly be inserted in section 22 of the licence . Article 7 1 . The import licence shall be issued on the fifth working day following the day on which the applica ­ tion was lodged, except where the Commission has informed the competent authorities of the Member State by telex that the conditions laid down in the Cooperation Agreement have not been fulfilled . In the event of non-observance of the conditions governing the issue of the licence , the Commission may, where necessary, and following consultation with the Thai authorities, adopt appropriate measures . 2 . At the request of the applicant, and following communication of the Commission's agreement by telex, the import licence may be issued within a shorter period . Article 8 By way of derogation from Article 8 of Regulation (EEC) No 2042/75 the last day of the period of validity of an import licence shall be the 30th day following the last day of the period of validity of the export certificate. The date of issue of the export certificate shall be included in its period of validity. Article 9 The Member States shall communicate to the Commission daily by telex the following information on each licence application :  the quantity for which the import licence is requested,  the number of the export certificate submitted, as indicated in the upper section of the certificate,  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporter indicated on the export certificate . TITLE III Final provisions Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission class="page"> ORIGINALSERIAL N ° DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SPECIAL FORM FOR MANIOC PRODUCTS UNDER TARIFF CCT NO . 07. 06A . EXPORT CERTIFICATE NO . EXPORT PERMIT NO . 1 . EXPORTER ( NAME , ADDRESS AND COUNTRY ) 2 . FIRST CONSIGNEE ( NAME , ADDRESS AND COUNTRY ) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3. SHIPPED PER 4. COUNTRY/ COUNTRIES OF DESTINATION IN EEC 5. TYPE OF MANIOC PRODUCTS 6. WEIGHT I METRIC TON I 7. PACKING SHIPPED WEIGHT PELLETS IN BULK CHIPS HAC.fi ESTIMATED NET WEIGHT OTHERSOTHERS WE HEREBY CERTIFY THAT THE ABOVE MENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME 4 SIGNATURE OF AUTHORIZED OFFICIAL 4 STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC . AUTHORITIES : class="page"> </body></html>